DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Claim of priority to provisional patent applications 63/166,427 and 63/166,416 is acknowledged.

Status of the Claims
Claims 1-33 are currently pending and have been considered below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/5/2022, 9/5/2022, 9/28/2022, 10/24/2022, and 10/28/2022 are in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-11 are directed to a system (i.e. a machine), claims 12-22 are directed to a non-transitory computer-readable medium (i.e. a manufacture), and claims 23-33 are directed to a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 23 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. That is, other than reciting “with at least one computing device,” nothing in the claim limitations preclude the steps from practically being performed in the mind. Specifically, the claim recites generating a physical activity score based on the physical activity characteristics, a social activity score based on the social activity characteristics, a sleep score based on the sleep characteristics, a nutrition score based on the nutrition characteristics and a stress score based on the stress characteristics; and determining a lifestyle score based on a combination of the physical activity score, the social activity score, the sleep score, the stress score and the nutrition score.  
Each of these steps may be performed entirely in the human mind because a human is reasonably capable of processing various types of user health information into various types of scores, and determining an overall score based on combining the various subscores. Thus, the claim recites an abstract idea in the form of a mental process. Examiner notes that these steps are also recognized as falling into the abstract idea grouping of “mathematical relationships” because they recite calculating and combining various scores, which would include mathematical operations. Independent claims 1 and 12 recite substantially similar steps that, but for the recitation of generic computing components, cover performance of the limitations in the mind and/or fall into the grouping of mathematical relationships. 
Dependent claims 2-11, 13-22, and 24-33 inherit the limitations that recite an abstract idea from their dependence on claims 1, 12, and 23, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-9, 11, 13-20, 22, 24-31, and 33 recite further limitations that, under their broadest reasonable interpretations, merely further describe the abstract idea of the independent claims. 
Specifically, claims 2-7, 13-18, and 24-29 describe various specific types of physical activity, nutrition, sleep, stress, and social activity characteristics that are taken into account when calculating the respective scores, each of which are data types that a human actor would be capable of analyzing mentally or with aid of pen and paper. 
Claims 8, 19, and 30 recite that determining the lifestyle score includes multiplying the various scores by separate weighting percentages that add up to 100 percent, which a human actor could reasonably perform either mentally or with aid of pen and paper using basic multiplication techniques. 
Claims 9, 20, and 31 recite assigning a condition to the user based on at least one of the various scores, which a human actor could perform by using their medical expertise or other resources to diagnose a user, e.g. noting that they have insomnia if their sleep score is below a threshold level. 
Claims 11, 22, and 33 recite determining a set of tuples matching the user’s assigned condition and using this data to generate a recommendation identifying factors that should be increased or decreased for the user. A human actor could reasonably perform such steps mentally by referencing a list of known conditions and their associated recommendations (e.g. insomnia is associated with recommendations to increase physical activity and decrease consumption of caffeine) and providing such recommendations to a user based on their condition. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1, 12, and 23 do not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include at least one computing device including a processor and a non-transitory computer-readable medium coupled with the processor and storing a personal health platform having a user interface; the additional elements of claim 12 include a non-transitory computer-readable medium storing a personal health platform for promoting health choices to one or more users; and the additional elements of claim 23 include at least one computing device. Each of claims 1, 12, and 23 also include the functional additional element of providing a user input module that guides a user to input personal characteristics of the user, the personal characteristics including physical activity characteristics, social activity characteristics, sleep characteristics, nutrition characteristics and stress characteristics. 
These additional elements, when considered in the context of each claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare environment). Further, the additional elements in this claim merely amount to instructions to implement an abstract idea on a computer (e.g. using a processor-based computer system to execute instructions to implement a health platform that provides functions that could otherwise be performed mentally by a human user) and add insignificant extra-solution activity (e.g. providing a user input module to obtain data is a means of necessary data gathering because it merely provides needed input for the main analysis steps). Accordingly, each claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-9, 11, 13-20, 22, 34-31, and 33 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1, 12, and 23. Further, these claims merely further describe the abstract ideas identified in the independent claims (as explained above) without presenting new additional elements. Claims 10, 21, and 32 recite the additional element of a health knowledge base stored on a non-transitory computer-readable medium and including a plurality of tuples that each include a tuple condition, a factor that affects the condition, and a relationship that defines how the factor affects the condition. This additional element amounts to insignificant extra-solution activity because it provides a nominal data storage function for reference data used for health recommendation purposes. 
Accordingly, the additional elements of claims 1-33 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-33 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing device with a processor and non-transitory computer-readable medium storing a personal health platform that when executed performs the generating, determining, multiplying, assigning, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes Pg 14, lines 7-22 of Applicant’s specification, which disclose conventional examples of the combination of computer hardware used to implement the system, e.g. “one or more of the illustrated components are able to be removed or substituted for other components well known in the art. The choice of processor is not critical as long as a suitable processor with sufficient speed is chosen. The memory 1304 is able to be any conventional computer memory known in the art.” 
Regarding the functional additional elements, as noted above, the steps of providing a user input module that guides a user to input personal characteristics as in claims 1, 12, and 23 as well as providing a health knowledge base stored on the computer-readable medium and including condition-based tuples as in claims 10, 21, and 32 amount to insignificant extra-solution activity. These functions are also nothing more than that which is well-understood, routine, and conventional in the art. Specifically, providing a user input mechanism to obtain health input from a user for the purposes of outputting a health-related score is well-understood, routine, and conventional as evidenced by at least Ohnemus et al. (US 20170147775 A1) paras. [0067]-[0070]; Nazem et al. (US 20180277248 A1) Figs. 1-2 and paras. [0059] & [0098]; and Chen et al. (WO 2021130144 A1) para. [0045]; while storing and retrieving information in memory (i.e. storing a knowledge base with information retrieved for providing health recommendations) is recognized as a well-understood, routine, and conventional computer function as outlined in MPEP 2106.05(d)(II).
Analyzing these additional elements as an ordered combination adds nothing that is not already present when considering the elements individually; the overall effect of the computer implementation, user interface module, and knowledge base in combination is to digitize and/or automate a health scoring, diagnosis, and recommendation operation that could otherwise be achieved mentally or with aid of pen and paper. Thus, when considered as a whole and in combination, claims 1-33 are not patent eligible. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 12-13, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus et al. (US 20170147775 A1) in view of Reier (US 20180082317 A1).
Claims 1, 12, and 23
Ohnemus teaches a personal health system for promoting healthy choices to one or more users (Ohnemus abstract, [0060], noting a system that computes a health score and provides personalized health recommendations to a user), the personal health system comprising: 
at least one computing device including a processor and a non-transitory computer-readable medium coupled with the processor and storing a personal health platform having a user interface, wherein when executed by the processor the personal health platform is operable to (Ohnemus [0067], noting a computer-based application comprising software code stored in memory and executed on a processor to implement a user interface and other functions of the invention): 
provide a user input module that guides a user to input personal characteristics of the user (Ohnemus [0072], [0138], noting a user interface is presented through which a user can manually input health related information (i.e. personal characteristics) in response to prompts, questions, an artificially intelligent avatar, or other methods of guidance), the personal characteristics including physical activity characteristics (Ohnemus Fig. 4B, [0159]), social activity characteristics (Ohnemus [0115], [0130]), sleep characteristics (Ohnemus Fig. 27, [0185], [0327]), nutrition characteristics (Ohnemus [0103]) and stress characteristics (Ohnemus Fig. 27, [0327]); 
generate a physical activity score based on the physical activity characteristics,  (Ohnemus [0054], [0096], [0112], noting a score corresponding to each lifestyle component (including physical activity, sleep, stress, and nutrition) is calculated using the relevant input patient characteristics); and 
determine a lifestyle score based on a combination of the physical activity score,  (Ohnemus [0045], [0112], [0164], noting a number of sub-scores, including fitness, sleep, stress, and nutrition, can be combined to determine an overall health score).  
In summary, Ohnemus teaches a system that guides a user through inputting a variety of fitness, nutrition, sleep, and stress-related characteristics, calculates sub-scores corresponding to each lifestyle component, and generates a weighted combination of the sub-scores to determine an overall lifestyle score. Ohnemus further supports social networking using the system as noted in at least [0115] & [0130], such that social activity characteristics like friends, comments, sharing of information, etc. are considered to be input at the user interface. The reference further contemplates that a user’s emotional wellbeing should be incorporated into the health score (per [0117]-[0118]). However, Ohnemus fails to explicitly disclose generating a social activity score based on the social activity characteristics, nor that the social activity score is incorporated into the combined lifestyle score as required by the instant claim. 
However, Reier teaches an analogous lifestyle scoring system that incorporates a relationship component score (i.e. social activity score) calculated from various user social activity characteristics into an overall lifestyle score (Reier Fig. 1, [0028], [0035]-[0036], [0050]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wellness scoring system of Ohnemus to incorporate a social activity score as in Reier because Ohnemus acknowledges that the particular scoring algorithm can be optimized over time by including new information and also contemplates the incorporation of a user’s emotions and quality of life measures (as suggested by Ohnemus [0118]), while Reier shows that social activity and relationships are a meaningful component of a user’s overall health and wellness (as suggested by Reier [0035] & [0050]). Such a combination would provide the benefit of further optimizing the scoring system to include a meaningful component of user wellness and health. 
Claims 12 and 23 recite substantially similar subject matter as claim 1, and are also rejected as above.
Claims 2, 13, and 24 
Ohnemus in view of Reier teaches the personal health system of Claim 1, and the combination further teaches wherein the physical activity characteristics comprise a life stage of the user, a first amount of time spent by the user doing a first level of physical activity within a predetermined period, a second amount of time spent by the user doing a second level of physical activity within the predetermined period, a third amount of time spent by the user doing a third level of physical activity within the predetermined period and a number of resistance training sessions during the predetermined period, wherein the third level of physical activity is more strenuous than the second level of physical activity which is more strenuous than the first level of physical activity (Ohnemus [0047], noting input user demographics like age, i.e. life stage; see also Fig. 4B, [0087], [0127], [0159], [0175], noting physical activity information can include amount of time spent doing a particular type of activity over a time period such as a day or week; at least 3 different activity types of different intensity levels are disclosed (e.g. walking as in [0323] being a first level, running as in [0127] being a second level more strenuous than walking, and swimming, cycling, or engaging in other fitness classes as in [0087] & [0127]-[0128] being a third level more strenuous than running) such that entering time spent doing any of the different activity levels is disclosed; see further [0127], noting physical activity information can include capturing resistance information for workouts).  
Claims 13 and 24 recite substantially similar subject matter as claim 2, and are also rejected as above.

Claims 3, 14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus and Reier as applied to claims 1-2, 12-13, and 23-24 above, and further in view of Lee et al. (US 20200118685 A1).
Claims 3, 14, and 25 
Ohnemus in view of Reier teaches the personal health system of Claim 2, and the combination further teaches that captured physical activity information can include activity type and intensity (Ohnemus [0175]) and can incorporate calculated METs (Ohnemus [0165], [0179]). Some of the types of activities contemplated include walking, running, cycling, swimming, and other fitness activities (Ohnemus [0087], [0127]-[0128], [0323]). However, the combination does not explicitly link various activity types with ranges of MET values, and thus fails to explicitly disclose wherein the first level of physical activity is non-sedentary waking behavior that requires less than 3.0 metabolic equivalent of tasks (MET), the second level of physical activity is behavior that requires 3.0-6.0 METs, and the third level of physical activity is behavior that requires greater than 6.0 METs. 
However, Lee teaches a physical activity tracking system that links various types of physical activities with MET levels of below 3 METs, 3-6 METs, and greater than 6 METs (Lee [0050]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the activity tracking and scoring system of the combination such that it includes physical activities classified by certain MET ranges as in Lee in order to incorporate standardized intensity categorizations into the calculation of a physical activity status (as suggested by Lee [0050]). 
Claims 14 and 25 recite substantially similar subject matter as claim 3, and are also rejected as above.

Claims 4-11, 15-22, and 26-33 
No prior art rejections are being applied to claims 4-11, 15-22, and 26-33 at this time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Connelly (US 20190065692 A1), Saltzman (US 20130035949 A1), Hale (US 20130030260 A1), Hunt et al. (US 20150220697 A1), Nazem et al. (US 20180277248 A1), Radrich et al. (US 20210287803 A1), Smith (US 20210012900 A1), Bhatt et al. (WO 2012090226 A2), and Xu et al. (CN 107103177 A) describe systems and methods for determining an overall health score or index through weighted combinations of generated category or parameter sub-scores. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./             Examiner, Art Unit 3626                                                                                                                                                                                           

/Shahid Merchant/             Supervisory Patent Examiner, Art Unit 3626